DETAILED ACTION
Claims 1-20 are pending. Claims 1, 2, 6, and 13 are amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on February 16, 2021.  As directed by the amendment: claims 1, 2, 6, and 13 have been amended.  Thus, claims 1-20 are presently pending in this application.
Applicant’s amendment to the claims has overcome some of the 35 USC §102(a)(1) rejections, however §103 rejections are not used and most rejections are not overcome.
Response to Arguments
Applicant's arguments filed February 16 have been fully considered but they are not persuasive. 
any movement inward and outward to create a “maximum” and “minimum” distance.  The distance is not specified (as it is in claim 6), such that the Halldin reference still reads on the claim.  
With respect to claim 6, Applicant argues that Halldin is designed to deform and detach, and that when an impact occurs, the connection between the attachment device 3 and the energy absorbing layer 2 is ruptured.  The examiner respectfully disagrees.  Halldin describes that the fixation members can be hyperelastic such that the material can deform but does not fail completely (para. 0063).  It is noted that the gap size is not tied to the movement of the stem into and out of the flexible entrance (as it is in claim 1) 
With respect to claim 13, Applicant argues that the “gap” does not extend between a maximum size and a minimum size because the gap gets smaller on one side of the helmet and larger on the opposite side.  While a gap may get larger on the opposite side, the claim only recites that the continuous gap extends between the various sizes at each of the coupling points which the device of Halldin includes.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 recites “a maximum size of at least ¼ inches”.  The examiner finds support for the minimum size being at least 1/16 inches, or the range of maximum and minimum being between 1/16 inches and 1/4 inches.  The term “at least” is such that ¼ inches and larger is claimed.  There is no description of a gap larger than ¼ inches.  Furthermore, the wording creates confusing because claim 11 states that the size is “1/4 inch or less” such that the gap can be smaller than or include ¼ inch but must not be greater than ¼ inch.  It is unclear how both claim 6 and claim 11 can be reconciled.
The dependent claims inherit(s) the deficiency by nature of dependency.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13, 14, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halldin (US 20130042397).
Regarding claim 13, Halldin describes a helmet (see Fig. 2) for protecting the head of a user, the helmet comprising: at least one helmet liner (shell 1 and energy absorbing layer 2) comprising an outer shell (shell 1) and an energy management layer (energy absorbing layer 2), the energy management layer (2) comprising an inner surface (see annotated Fig. 2 above) and a lower edge (see annotated Fig. 2 above) surrounding the inner surface at a helmet opening (opening through which the head is inserted) configured to receive the head of the user; at least two coupling points (fixing members 4a-4d into female part 12) located on the inner surface proximal to the lower edge (see Fig. 2 showing location of fixing part 4b); at least one flexible forehead strap (attachment device 3) following the lower edge of the energy management layer (2), inwardly offset from the inner surface (see Fig. 2), and coupled to the inner surface at the at least two coupling points; and a continuous gap (gap shown in various figures between strap and the layer 2 and in Fig. 2 above) between the inner surface and the at least one flexible forehead strap (3) at each of the at least two coupling points, the continuous gap being a flexible gap configured to extend between a maximum size at all 
Regarding claim 14, the helmet of Halldin includes wherein the at least one flexible forehead strap comprises at least two prongs (fixing members 4a-4d into female part 12) comprising a stem and a head (see Fig. 15 above), wherein the at least two coupling points each comprise a flexible entrance (elastic female part 12, para. 0061) and wherein a length of the stem is greater than a depth of the flexible entrance and a portion of the length of the stem (portion 9) is configured to remain outside of the flexible entrance (see Fig. 15).
Regarding claim 20, the helmet of Halldin includes an adjustable connector (adjustment device 6) coupled to the at least one flexible forehead strap (3) and configured to adjust a perimeter of the at least one flexible forehead strap (para. 0051).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2, 5-7, 11, 12, 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halldin.
Regarding claim 1, Halldin describes a helmet (see Fig. 2) for protecting the head of a user, the helmet comprising: at least one liner (shell 1 and energy absorbing layer 2) comprising an outer shell (shell 1) and an energy management layer (energy absorbing layer 2), the energy management layer (2) comprising an inner surface (see annotated Fig. 2 below) and a lower edge (see annotated Fig. 2 below) surrounding the inner surface at a helmet opening (opening through which the head is inserted) configured to receive the head of the user; at least two coupling points (fixing members 4a-4d into female part 12) located on the inner surface proximal to the lower edge (see Fig. 2 showing location of fixing part 4b); at least one flexible forehead strap (attachment device 3) following the lower edge of the energy management layer (2) and inwardly offset from the inner surface (see Fig. 2); at least two prongs (fixing members 4a-4d) comprising a stem and a head (see annotated Fig. 15 below) , the head having a larger cross-section than a cross-section of the stem (see Fig. 15), wherein the stem is attached to and projects away from the flexible forehead strap (3) towards the inner surface and the head couples with the inner surface at one of the at least two coupling points (see Fig. 15); a continuous gap (gap shown in various figures between strap and the layer 2 and in Fig. 2 below) between the inner surface and the at least one flexible forehead strap extending around an entirety of the lower edge, the continuous gap being a flexible gap configured to extend between a maximum size and a smaller size (see change in gap between maximum size of Fig. 2, and smaller size in Fig. 3); and an 
Halldin does not explicitly describe that a gap is formed via movement of the stem out of and into a flexible entrance of each coupling point without decoupling the head from the inner surface to thereby allow the flexible forehead strap to float relative to the helmet.
Halldin does depict a gap between the head 28 and female portion 12 as shown below.  Furthermore, the elastic female part 12 is described as elastic (para. 0061) such that movement by the head 28 within the part 12 would appear to not be restricted.  
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the female part 12 to include a gap (although it appears that this gap may already exist) in order to permit the head to be inserted without the necessity of exact precision between the head 28 shape and size and the part 12 shape and size. 

    PNG
    media_image1.png
    600
    511
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    307
    349
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    596
    710
    media_image3.png
    Greyscale

Regarding claim 2, the helmet of Halldin includes, wherein a length of the stem is greater than a depth of the flexible entrance and the stem is slidably coupled within the flexible entrance (second portion 9 may leave female part 12, para. 0055).
Regarding claim 5, the helmet of Halldin describes the limitations of claim 5, but does not explicitly describe the continuous gap having a width measuring within a range of 1/16 inches to 1/4 inches. 
Halldin does describe that the gap between the energy absorbing layer and attachment device could vary from practically nothing, to a substantial distance (para. 0062).  Halldin does not explicitly describe selecting the particular width as claimed.


Regarding claim 6, Halldin describes a helmet (see Fig. 2) for protecting the head of a user, the helmet comprising: at least one liner (shell 1 and energy absorbing layer 2) comprising an outer shell (shell 1) and an energy management layer (energy absorbing layer 2), the energy management layer (2) comprising an inner surface (see annotated Fig. 2 above) and a lower edge (see annotated Fig. 2 above) surrounding the inner surface at a helmet opening (opening through which the head is inserted) configured to receive the head of the user; at least two coupling points (fixing members 4a-4d into female part 12) located on the inner surface adjacent the lower edge (see Fig. 2 showing location of fixing part 4b); at least one flexible forehead strap (attachment device 3) following the lower edge of the energy management layer (2), inwardly offset from the inner surface (see Fig. 2) , and coupled to the inner surface at the coupling points (see Fig. 15); a coupling point gap (see Fig. 2 above) separating the inner surface from the flexible forehead strap (3) at each coupling point being a flexible gap configured to extend between a maximum size and a smaller size (see change in gap between maximum size of Fig. 2, and smaller size in Fig. 3), and an adjustable 
The helmet of Halldin does not explicitly describe that the maximum size is at least 1/4 inches and the smaller size of at least 1/16 inches while maintaining the coupling point between the at least one flexible forehead strap and the inner surface.
Halldin does describe that the gap between the energy absorbing layer and attachment device could vary from practically nothing, to a substantial distance (para. 0062).  Halldin does not explicitly describe selecting the particular width as claimed.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the distance to range from at least 1/16 inches to at least 1/4 inches in order to optimize the absorption of the helmet.  For example, by making the gap larger (at least ¼ inches) a greater amount of the force would be absorbed by the fixation members prior to absorption by the energy absorbing layer 2.  This space could be optimized based on the desired absorption of the helmet which may be based on the type of activity the helmet is used for.  Furthermore, the change from the maximum size (at least ¼ inches) to the minimum size would depend on the quantity of force applied to the helmet.  For example, when a larger force is applied the gap would be smaller than if a smaller force was applied.  
 
Regarding claim 7, the helmet of Halldin includes wherein the at least one flexible forehead strap comprises at least two prongs (fixing members 4a-4d into female part 12) comprising a stem and a head (see Fig. 15 above), wherein the at least two coupling points each comprise a flexible entrance (elastic female part 12, para. 0061) 
Regarding claim 11, the helmet of Halldin as modified describes the limitations of claim 11 but does not explicitly describe the width of the coupling point gap measures 1/4 inch or less.  
Halldin does describe that the gap between the energy absorbing layer and attachment device could vary from practically nothing, to a substantial distance (para. 0062).  Halldin does not explicitly describe selecting the particular width as claimed.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the distance to be 1/4 inches or less in order to optimize the absorption of the helmet.  For example, by making the gap larger a greater amount of the force would be absorbed by the fixation members prior to absorption by the energy absorbing layer 2.  This space could be optimized based on the desired absorption of the helmet which may be based on the type of activity the helmet is used for. 
Regarding claim 12, the helmet of Halldin as modified describes wherein the adjustable connector (6) comprises a knob that decreases the perimeter when adjusted in a first direction and increases the perimeter when adjusted in a second direction different from the first direction (para. 0051).  

Regarding claim 15, the helmet of Halldin describes  a coupling point gap separating the inner surface from the flexible forehead strap at each coupling point (see 
Halldin does not explicitly describe the coupling point gap having a width measuring at least 1/16 inch.
Halldin does describe that the gap between the energy absorbing layer and attachment device could vary from practically nothing, to a substantial distance (para. 0062).  Halldin does not explicitly describe selecting the particular width as claimed.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the distance to be greater than 1/16 inches in order to optimize the absorption of the helmet.  For example, by making the gap larger a greater amount of the force would be absorbed by the fixation members prior to absorption by the energy absorbing layer 2.  This space could be optimized based on the desired absorption of the helmet which may be based on the type of activity the helmet is used for. 
Regarding claim 19, the helmet of Halldin as modified describes the limitations of claim 11 but does not explicitly describe the coupling point gap having a width measuring 1/4 inch or less.  
Halldin does describe that the gap between the energy absorbing layer and attachment device could vary from practically nothing, to a substantial distance (para. 0062).  Halldin does not explicitly describe selecting the particular width as claimed.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the distance to be within a range of 1/16 inches to 1/4 inches in order to optimize the absorption of the helmet.  For example, by . 
Claims 3, 4, 8-10, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halldin in view of Hall (US 20180092424).
Regarding claim 3, the helmet of Halldin describes the limitations of claim 3, but does not explicitly describe a first of the at least two coupling points being located in a right front portion of the inner surface and a second of the at least two coupling points being located in a left front portion of the inner surface.
In related art, Hall describes a helmet with a lining attached in the front left and front right of the inner portion via posts 92 and corresponding receptacles 94 (see Fig. 13, and description of receptacles in para. 0052).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the helmet of Halldin to include additional posts in the front left and front right and/or to rearrange the posts to be in the front left and front right in order to absorb additional impact as the frontal area may be more likely to experience an impact depending on the helmet being utilized. 
Regarding claim 4, the helmet of Halldin includes the limitations of claim 4 but does not explicitly describe wherein the at least two coupling points comprise two pairs of coupling points, a first pair of coupling points located in a right front portion of the inner surface and a second pair of coupling points located in a left front portion of the inner surface; and wherein the at least two prongs comprise two pairs of prongs located 
In related art, Hall describes a helmet that includes two pairs of prongs 92, located at the left front and right front portions of the inner surface (see Fig. 13) and thus two pairs of receptacles 94 (see Fig. 13 and description of receptacles 94 in para. 0052).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the helmet of Halldin to include the additional prongs and receptacles of Hall to provide additional impact absorption to the helmet and to further secure the liner to the energy absorption layer and to include additional posts in the front left and front right and/or to rearrange the posts to be in the front left and front right in order to absorb additional impact as the frontal area may be more likely to experience an impact depending on the helmet being utilized.

Regarding claim 8, the helmet of Halldin as modified describes the limitations of claim 8, but does not explicitly describe a first of the at least two coupling points being located in a right front portion of the inner surface and a second of the at least two coupling points being located in a left front portion of the inner surface.
In related art, Hall describes a helmet with a lining attached in the front left and front right of the inner portion via posts 92 and corresponding receptacles 94 (see Fig. 13, and description of receptacles in para. 0052).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the helmet of Halldin to include additional 
Regarding claim 9, the helmet of Halldin as modified includes the at least one flexible forehead strap comprising at least two prongs (fixation devices 4a-4d) comprising a stem and a head (see annotated Fig. 15 above), the head comprising a larger cross-section than a cross-section of the stem (see Fig. 15), wherein the stem is attached to and projects away from the at least one flexible forehead strap (3) towards the inner surface and the head couples with the inner surface at one of the at least two coupling points (12).
Regarding claim 10, the helmet of Halldin as modified includes the limitations of claim 10 but does not explicitly describe wherein each of the at least two coupling points is configured to receive a pair of prongs and the at least two prongs comprise at least two pairs of prongs, located on the at least one flexible forehead strap and positioned to couple with the first and second coupling points. 
In related art, Hall describes a helmet that includes two pairs of prongs 92, located at the left front and right front portions of the inner liner (see Fig. 13) and thus two pairs of receptacles 94 (see Fig. 13 and description of receptacles 94 in para. 0052).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the helmet of Halldin to include the additional prongs and receptacles of Hall to provide additional impact absorption to the helmet and to further secure the liner to the energy absorption layer.

Regarding claim 16, the helmet of Halldin as modified describes the limitations of claim 16, but does not explicitly describe a first of the at least two coupling points being located in a right front portion of the inner surface proximal to the lower edge and a second of the at least two coupling points being located in a left front portion of the inner surface proximal to the lower edge, wherein the at least two coupling points are proximal to a helmet wearer's head temples when in use. 
In related art, Hall describes a helmet with a lining attached in the front left and front right of the inner portion via posts 92 and corresponding receptacles 94 (see Fig. 13, and description of receptacles in para. 0052) such that the coupling points would be proximal to a helmet wearer’s head temples when in use.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the helmet of Halldin to include additional posts in the front left and front right and/or to rearrange the posts to be in the front left and front right in order to absorb additional impact as the frontal area may be more likely to experience an impact depending on the intended use of the helmet being utilized. 
Regarding claim 17, the helmet of Halldin as modified includes the at least one flexible forehead strap further comprising at least two prongs comprising a stem and a head (see annotated Fig. 15 above), the head comprising a larger cross-section than a cross-section of the stem (see Fig. 15), wherein the stem is attached to and projects away from the at least one flexible forehead strap (3) towards the inner surface and the head couples with the inner surface at one of the at least two coupling points (12).  

In related art, Hall describes a helmet that includes two pairs of prongs 92, located at the left front and right front portions of the inner liner (see Fig. 13) and thus two pairs of receptacles 94 (see Fig. 13 and description of receptacles 94 in para. 0052).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the helmet of Halldin to include the additional prongs and receptacles of Hall to provide additional impact absorption to the helmet and to further secure the liner to the energy absorption layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J. LYNCH/Examiner, Art Unit 3732  

/ALISSA L HOEY/Primary Examiner, Art Unit 3732